Me. Chief Justice Waite
delivered the opinion of the court.
In our opinion, this case is governed by the decision in United States v. Lapeyre (17 Wall. 191), which, although not concurred in by all the justices then composing the court, is accepted as conclusive upon the questions involved.
Under the ruling in that case, the proclamation took effect as of the beginning of June 13, 1865, and, therefore, covers all the transactions of that day to w’hich it is applicable. We do not think this is a case in which fractions of a day should be taken into account.
While the questions of whether paj'ments made under the circumstances of this case were voluntary or not, or whether, if voluntary, being made under a mutual mistake of law, can be recovered back, were not considered in the opinions filed, it is clear that the judgment rendered could not have been given, unless they had been decided adversely to the United States.

Judgment affirmed.

Note. — United States v. Ceif’s Assignee, United States v. Levy, United Stales v. Rowan, United States v. Yorke, United States v. White, United States v. Bonnafon, and United States v. Ethel’s Assignee, appeals from the Court of Claims, were also submitted at the same time and by the same-counsel as was the preceding case. The first four involved similar facts to that case. In the remaining cases, the cotton was shipped to New Orleans from “ States in insurrection" June 26 and June 27, 1865, and the payment made in ignorance of the President’s proclamation of June 24, 1865. Me. Chief Justice Waite, in delivering the opinion of the court, remarked, that they were all governed by the decision in the immediately preceding case, and that the judgment in each case was

Affirmed.